Citation Nr: 1746131	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  16-01 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for headaches. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to November 1977.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision dated in August 2015 of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  This matter was last before the Board in March 2017, whereupon it was remanded to the RO, via the Appeals Management Center (AMC) located in Washington, D.C., for further development of the record.  Following the issuance of a July 2017 supplemental statement of the case which continued the denial of all three claimed issues, the case was returned to the Board for its adjudication.  

The Veteran appeared at a hearing before the undersigned VLJ in June 2016.  A transcript of the hearing is of record. 

It is noted that there is a pending appeal for an increased evaluation of a lumbar spine disability as well as a potential separate rating for left lower extremity radiculopathy and a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The Veteran's representative has provided testimony before an Acting Veterans Law Judge and the undersigned Veterans Law Judge with respect to those issues, and thus, resolution of those issues will require a three-judge panel decision.  The Veteran, should he so choose, is entitled to present testimony before a third Veterans Law Judge (either in person or by Videoconference) on the TDIU issue.  See Arneson v. Shinseki, 24 Vet. App. 379  (2011).  A letter has been dispatched to the Veteran regarding his ability to have an additional hearing or to allow for this issue to be adjudicated by a three-judge panel without presenting additional testimony.  Regardless of the Veteran's decision with respect to an additional hearing, the claims for an increased evaluation of the lumbar spine disability as well as a separate evaluation for left lower extremity radiculopathy and TDIU will require a three-judge panel (this is pursuant to Board procedure and cannot be waived), and will be addressed in a separate decision under a separate docket number following the ultimate resolution of the issues presented in this remand order.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in April 2017 to evaluate the nature and etiology of his headache condition.  He reported experiencing throbbing tension headaches with pressure on his eyes three to five times a week that resolved after two to three hours.  According to the Veteran he had experienced this headache condition ever since his in-service injury in 1977.  He also detailed an acute onset of headaches in 2016 that was diagnosed as probable giant cell temporal arteritis that resolved after beginning a regimen of prednisone daily.  After reviewing the claims file, the examiner opined that it was less likely than not that the headache condition had its onset during service or is otherwise related to service, to include as secondary to a service-connected disability.  In support thereof, the examiner referred to service medical records documenting the Veteran's treatment following the in-service back and neck injury in 1977, and noted that the Veteran did not complain of any headaches nor was he treated for any symptomatology related to a headache condition.  The examiner also noted that the Veteran did not report experiencing any headaches on his October 1977 separation examination.  Furthermore, the examiner stated that medical literature did not support thoracolumbar pain or injury as a risk or causal factor for tension headaches.  

When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiner overlooked certain evidence which calls into question their ultimate conclusion that it was less likely than not that the headache condition was related to service.  To begin, the examiner referend medical literature that did not support a connection between thoracolumbar injury and tension headaches, but the examiner did not discuss whether a cervical spine injury or other injury to the head in-service could have resulted in the Veteran's headache condition, especially in light of service medical records documenting his injury as a fall which caused him to land on his head and buttocks.  Furthermore, the examiner correctly noted that the Veteran expressly reported that he did not experience headaches on his discharge Report of Medical History, but the examiner did not discuss the potential relevance of the fact that the Veteran reported experiencing dizzy spells on the same discharge Report of Medical History.  Finally, the examiner did not discuss the fact that the Veteran sought treatment for headaches within a year of service and reported experiencing headaches on a September 1978 VA examination.  As this evidence and other evidence that potentially supports the Veteran's claim of service connection was not addressed by the examiner, the matter needs to be remanded in order to obtain an addendum opinion that is responsive to all of the evidence of record.  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who issued the April 2017 examination and opinion, or to another qualified VA examiner if that individual is not available, for the purpose of eliciting an addendum opinion as to the etiology of any current headache condition.  The entire electronic claims file must be reviewed by the examiner. 

The examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed headache disability had its onset during, or was otherwise related, to the Veteran's active military service.  In setting forth said opinion, the examiner is asked to consider, and comment on as deemed necessary, the fact that the Veteran reported experiencing dizzy spells at the time of his discharge and the fact that the Veteran sought treatment for headaches within a year of his discharge.  The examiner is also asked to specifically comment on the medical relationship between a head injury and the development of a headache condition as a residual.  
2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If any benefit sought on appeal is not granted, he and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




